      Case 1:19-cv-04892-LJL-OTW Document 101 Filed 07/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  KURELL BROWN, ET AL.,
                                   Plaintiff(s),          19 CV 4892 (LJL) (OTW)
                       -against-                          ORDER REQUESTING PRO BONO
                                                          COUNSEL
  DCD CONSTRUCTION, LLC, ET AL.,
                                   Defendants.

ONA T. WANG, United States Magistrate Judge:

         IT IS ORDERED that the Clerk of Court shall attempt to locate pro bono counsel to

represent the individual defendants, Evgeny Makarin, Aleksei Karpov, and Denis Portaev, at the

mediation. Pro bono counsel will contact the defendants directly. The time to assign a mediator

under Local Rule 83.9 and the Court’s Mediation Program Procedures will be deferred until pro

bono counsel has filed a Notice of Limited Appearance of Pro Bono Counsel. Pro bono counsel

will represent the defendants solely for purposes of the mediation, and that representation will

terminate at the conclusion of the mediation process.

         IT IS FURTHER ORDERED that any objection by the defendants or the plaintiff to the

Court’s request for pro bono counsel to represent the defendants in the mediation must be

filed within 14 days of this order.

Dated:    July 21, 2021
          New York, New York
                                                          /s/ Ona T. Wang
                                                                     ONA T. WANG
                                                             United States Magistrate Judge
